Citation Nr: 1412935	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-25 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for uterine fibroids.

2.  Entitlement to service connection for a stomach condition, including acid reflux, gastritis and gastroesophageal reflux disease (GERD).

(The Veteran's increased rating claims for patellofemoral pain syndrome of the right knee, patellofemoral pain syndrome of the left knee, and flat feet will be the subject of a separate remand issued simultaneously with this decision under a different docket number.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to March 1996.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In April 2011, the Veteran testified at a Travel Board hearing in front of the undersigned.  A transcript of the hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

With regards to the issue of service connection for a stomach disability, the Board finds that the April 2010 VA examination is inadequate for appellate review and a new opinion is needed prior to deciding the claim.  Indeed, the examiner noted that the Veteran had complaints of stomach problems in service in 1989 and diagnosed her with GERD.  She provided an opinion stating that it is less likely than not that the Veteran's GERD is related to the stomach problems she had in 1989.  She reasoned that an upper GI was done in July 1989 and it was normal.  

However, the record shows that in December 1995, while still in service, the Veteran complained of stomach problems and was given a sick slip for gastritis.  This postdates the 1989 complaints noted by the examiner and the normal upper GI.  Moreover, the examiner did not note the 1995 complaints and findings.  While she obtained the Veteran's history and reports of continued symptoms, she did not discuss the same in the opinion.  Therefore, the Board finds the opinion is inadequate and a new opinion is needed.

Regarding the uterine fibroids, the Board notes that the Veteran has argued that the uterine fibroids found in October 2006 coincidentally found during an MRI for the back, were so big that she could have them in service but went unnoticed.  A VA examination as to the uterine fibroids has not been conducted.  The Board finds that a VA medical opinion would be helpful to determine if it is possible that the uterine fibroids were present in service but were not detected. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of the currently diagnosed uterine fibroids.  The claim file should be made available to the examiner for their review and access to the Veteran's Virtual VA file should be granted.  The examiner must state that a review of the files was conducted.  A complete examination of the Veteran should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the uterine fibroids were incurred in service or are otherwise related to service.  The examiner is to specifically consider the size of the uterine fibroids noticed in 2006 and opine as to whether, due to their size at the time of detection, it is at least as likely as not that the uterine fibroids existed at the time of the Veteran's service.  A complete rationale for any opinion rendered must be provided.  If an opinion cannot be provided without resorting to mere speculation, it should so be stated and a reasoning must be provided.   

2.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of her stomach disability, including gastritis, GERD and acid reflux.  The claim file should be made available to the examiner for their review and access to the Veteran's Virtual VA file should be granted.  The examiner must state that a review of the files was conducted.  A complete examination of the Veteran should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently found stomach disability was incurred in service or is otherwise related to service.  The examiner is to specifically consider the in service complaints of stomach problems in 1989 and gastritis in 1995, and the Veteran's reports of continuity of symptomatology since service.  A complete rationale for any opinion rendered must be provided.  If an opinion cannot be provided without resorting to mere speculation, it should so be stated and a reasoning must be provided.   

3.  Undertake any other development it determines to be warranted.

4.  Readjudicate the issues of entitlement to service connection for uterine fibroids and a stomach disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and her representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


